341 So.2d 136 (1976)
William Russell GREENFIELD, M.D.
v.
Leon HAMRICK, Chairman of the Board of Medical Examiners.
SC 1920.
Supreme Court of Alabama.
December 30, 1976.
James Jerry Wood, Montgomery, for appellant.
John T. Mooresmith, Montgomery, William J. Baxley, Atty. Gen., and James R. Cooper, Jr., and L. G. Kendrick, Asst. Attys. Gen., for appellee.
MADDOX, Justice.
Dr. William Russell Greenfield's certificate to practice medicine was revoked by the Alabama State Board of Medical Examiners when the Board received a copy of Greenfield's conviction in federal court for unlawful distribution of controlled substances. The Board gave Greenfield no notice or an opportunity to be heard prior to revoking his certificate. He claims this procedure denied him due process of law. We agree.
The Board seeks to sustain its action on two theories. First, it contends that Greenfield's due process rights were not violated because he was accorded a full, fair and impartial hearing in the trial court. The Board also contends that Title 46, § 277, Code, 1940,[1] authorizes it to revoke or suspend *137 a certificate based on the receipt of a certified copy of a judgment of conviction of crime. We disagree with the Board in both instances.
We hold that § 277, insofar as it authorizes a revocation or suspension without notice and an opportunity to be heard, is unconstitutional.
Act No. 161, § 6, May 2, 1975, which amended Title 46, § 271, Code, establishes a procedure which comports with due process requirements. It should be followed.
The order of the Board of Medical Examiners is reversed and set aside. Title 46, § 278, Code 1940, Recomp. 1958, as amended.
REVERSED AND RENDERED.
FAULKNER, SHORES and BEATTY, JJ., and SIMMONS, BOWEN, Retired Circuit Judge, sitting by designation of the Chief Justice, concur.
NOTES
[1]  "Certificate of qualification suspended or revoked.Whenever it has been established by the judgment of a court of competent jurisdiction that a physician, osteopath or chiropodist has committed any of the acts, or come within any of the disabilities enumerated in section 270 of this title, the filing of a certified copy of such judgment with the board shall be sufficient to justify the suspension or revocation of his certificate of qualification without further hearing (unless the board is of the opinion that fairness to said practitioner requires that a regular hearing be held); and of such action the state licensing board for the healing arts shall be advised."